Citation Nr: 1547755	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  09-37 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, to include as secondary to degenerative disc disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to June 1992, from April 1993 to April 1998, and from November 2001 to August 2002.

This appeal originally came before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in part, denied entitlement to service connection for a bilateral knee disorder.

The Veteran testified at a video conference hearing before the undersigned in March 2013.  A transcript of the hearing has been associated with the claims file.  

The Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) in September 2014 and it has been returned to the Board for further review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should be applied to those electronic records.  


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a bilateral knee disorder due to a disease or injury in service or caused or made worse by his service-connected degenerative disc disease of the lumbar spine.


CONCLUSION OF LAW

The criteria for establishing service connection for a bilateral knee disorder, to include as secondary to degenerative disc disease of the lumbar spine, have not been met.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. §  5103(a) (West 2014); 38 C.F.R. §  3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in June 2007.  The claim was last adjudicated in October 2015.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service personnel records, service treatment records, VA treatment records, private treatment records, and written statements of the Veteran.

The Veteran was also afforded a VA hearing with the undersigned in March 2013.  During the Board hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. §  3.103(c)(2) (2015) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

In September 2014, the Board remanded the Veteran's claim to provide him with a VA examination to determine the nature and etiology of his bilateral knee disorder.  In September 2015, the Veteran failed to report to his scheduled VA examination.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds the AOJ substantially complied with the remand directives.  See 38 U.S.C.A. §  5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).    

Since the Board has determined that an additional VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. §  3.326(a) (2015) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. §  3.655 (2015) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim for service connection is thus ready to be considered on the merits.

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §  1110; 38 C.F.R. §  3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. §  3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §  3.303(d).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in service if demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§  1101, 1112, 1113; 38 C.F.R. §§  3.307, 3.309.

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. §  3.310(b).  

Analysis

The Veteran claims that he has a bilateral knee disorder as a result of his service-connected degenerative disc disease of the lumbar spine.  There is no evidence that the Veteran complained of or was diagnosed with a knee disorder during his active duty service.  

The Veteran was afforded a VA examination in July 2007.  The examiner noted the Veteran's complaint of bilateral knee pain and stiffness.  The Veteran relayed his theory that he developed a knee disorder because, every time his lumbar spine disorder flares up, he leans and compensates for it with his knees.  An X-Ray showed no evidence of arthritis in either knee.  The examiner diagnosed the Veteran with bilateral knee arthralgia without arthritis and opined that it was less likely than not to be due to his lower back condition because the more likely cause was stress from years of strenuous physical activity.  

The Veteran has submitted a July 2007 opinion by a private chiropractor.  The chiropractor ascribed the Veteran's sciatica to a lumbar herniated disc lesion and opined that moderate swelling and hypertonicity of the lumbar paravertebral musculature were most likely due to "biomechanical compensation of the lower extremities due to the lumbo-sacral pain and Sciatica."  With regard to the Veteran's knee pain, the chiropractor only noted that it "added to his symptoms."

During the March 2013 Board hearing, the Veteran raised the same theory of causation that he reported to the July 2007 VA examiner.  The Veteran did not allege that any knee injury occurred during his active duty service.  The Veteran testified that he does not receive treatment for a knee disorder through VA or any other medical provider.

Because the July 2007 VA examiner did not address the possibility that the Veteran's service-connected degenerative disc disease could have aggravated a bilateral knee disorder, the Board remanded the appeal for an additional examination.  As stated above, because the Veteran failed to report to the VA examination scheduled for September 2015 and has not shown good cause for having done so, the Board will decide the case based on the evidence of record.

The only evidence in favor of the Veteran's claim of nexus between his bilateral knee disorder and degenerative disc disease of the lumbar spine consists of his own statements.  The Board notes that laypeople are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470.  However, this claim turns on the medical matter of nexus to service, a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38.  Laypeople without the appropriate medical training and expertise are not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  Hence, the lay assertions in this regard have no probative value; laypeople are not competent to provide a medical nexus opinion regarding the cause or aggravating factors of bilateral knee arthralgia.   

In light of the evidence of record discussed above, the competent medical evidence weighs against a finding of a nexus between the Veteran's bilateral knee disorder and an in-service injury or event or his service-connected degenerative disc disease of the lumbar spine.  Because the preponderance of the evidence is against the claim, there is currently an insufficient basis to allow for a grant of service connection for a bilateral knee disorder.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a bilateral knee disability is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


